United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
      ___________

      No. 06-3635
      ___________

Bill Wickersham; Maureen Doyle,     *
                                    *
            Plaintiffs/Appellees,   *
                                    *
      v.                            *
                                    *
City of Columbia, Missouri,         *
                                    *
            Defendant/Appellant,    *
                                    *
Memorial Day Weekend Salute to      *
Veterans Corporation,               *
                                    *
           Defendant.               *
      ___________
                                        Appeals from the United States
      No. 06-3637                       District Court for the Western
      ___________                       District of Missouri.

Bill Wickersham; Maureen Doyle,     *      [UNPUBLISHED]
                                    *
            Plaintiffs/Appellees,   *
                                    *
      v.                            *
                                    *
City of Columbia, Missouri,         *
                                    *
            Defendant,              *
                                    *
Memorial Day Weekend Salute to      *
Veterans Corporation,               *
                                       *
             Defendant/Appellant.      *
                                  ___________

                              Submitted: November 20, 2006
                                  Filed: March 30, 2007
                                  ____________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Before the court are appeals filed by the City of Columbia and the Memorial
Day Weekend Salute to Veterans Corporation (Salute) from the district court's1 award
of attorney fees and costs to Bill Wickersham and Maureen Doyle. Wickersham and
Doyle have moved to dismiss the appeals for lack of a final appealable order.

       Appellees filed an action under 42 U.S.C. § 1983 against the City of Columbia
and Salute alleging violations of their First Amendment rights. On March 31, 2006
the district court ruled on the merits of their claim, holding both appellants liable for
violating appellees' free speech rights. Wickersham v. City of Columbia,
05-4061-CV-C-NKL, 2006 U.S. Dist. LEXIS 15438 (W.D. Mo. March 31, 2006).
While Salute's appeal from that judgment was pending in this court, the district court
awarded costs and attorneys fees in excess of $200,000 to appellees as prevailing
parties under 42 U.S.C. § 1988.

      The court declined to resolve how the fees should be apportioned between
appellants, however. It directed the parties to file a motion within 30 days if they


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                          -2-
could not reach an agreement on fee allocation. Appellees timely filed a motion with
the district court to have appellants held jointly and severally liable for fees and costs.
Salute opposed the motion and requested that the court stay any further proceedings
relating to attorney fees, including any allocation order, until this court had decided
its appeal of the judgment. On March 22, 2007 we issued an opinion affirming the
judgment and the district court's injunction. Wickersham v. City of Columbia, No.
06-1922, 2007 U.S. App. LEXIS 6600 (8th Cir. March 22, 2007).

        A decision is final and appealable under 28 U.S.C. § 1291 if it "ends the
litigation on the merits and leaves nothing for the court to do but execute the
judgment." Borntrager v. Cent. States, Southeast & Southwest Areas Pension Fund,
425 F.3d 1087, 1091 (8th Cir. 2005) (quoting Cunningham v. Hamilton County, 527
U.S. 198, 204 (1999)); see also Gates v. Cent. States Teamsters Pension Fund, 788
F.2d 1341, 1343 (8th Cir. 1986) (award of attorney fees not appealable where amount
not quantified).

       Here the district court has not yet resolved the apportionment of fees between
the two appellants. No final order has been entered on the fees. This issue is not a
"mechanical and uncontroversial" one, see St. Mary's Health Ctr. v. Bowen, 821 F.2d
493, 498 (8th Cir. 1987) (noting exception to rule that order not fixing damages is not
final), but rather is a matter for the district court's discretion. See Hendrickson v.
Branstad, 934 F.2d 158, 162 (8th Cir. 1991). Because a fees motion is still pending
before the district court, it cannot be said that the order from which Salute and the City
of Columbia appeal disposes of all controverted issues and "leaves nothing for the
court to do but execute the judgment." Borntrager, 425 F.3d at 1091.

      Since these appeals are premature, we lack jurisdiction over them and therefore
dismiss them without prejudice.
                      ______________________________



                                           -3-